STORY, Circuit Justice.
The opinion of the court is, that the defendant is a citizen of Rhode Island, and that the plea is not. maintained. His birth was in that state; the family estate is there, and his mother remains on it. The defendant is unmarried. While he was resident at New York in business, he may be deemed to have acquired a eititzenship there, as he probably intended a permanent domicil. But when the house failed, he gave up his residence in New York, and returned to his mother’s family. Under such circumstances he must be presumed to have regained the family domicil, and to have returned to his native allegiance. The native character and domi-cil easily reverts; and fewer circumstances are neeessary to establish it, than that of a foreign domicil. Upon his return from New York, he re-acquired his native citizenship. What evidence is there, that he has since changed it? It does not appear, that he had any intention of becoming a citizen of Connecticut. For aught in the case, his engagement may be merely temporary, until he can get other business, and without any Intention of changing his domicil. The case might have been different, if he had had a family, and removed with them into Connecticut. Such an act would afford prima facie evidence of a change of permanent domicil. The judgment must therefore be for the plaintiff. Judgment accordingly.